Citation Nr: 0604747	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-01 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right scapula fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to June 
1949.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, granted 
service connection for residuals of a right scapula fracture, 
with a noncompensable evaluation, effective January 16, 2001.  

In January and September 2004 the Board remanded this matter 
for further development.  A May 2005 rating decision 
increased the evaluation for residuals of the right scapula 
fracture to 10 percent, effective January 16, 2001.  In 
August 2005 the Board again remanded the matter for further 
development.  All development has been completed and the 
matter is again before the Board on appellate review.  

In his May 2005 Form 646, the veteran's representative 
claimed that the veteran experienced gastrointestinal 
distress as a result of medication being used to treat the 
service connected right shoulder condition.  This matter is 
referred to the RO for appropriate action.  


FINDING OF FACT

Residuals of a fracture of the right (major) scapula are 
manifested by pain, recurrent dislocations without guarding, 
arthritis without incapacitating exacerbations, limitation of 
arm motion to a level well above shoulder level, and 
impairment of some activities.  There is no dislocation, 
nonunion with loose motion, nonunion without loose motion, or 
malunion of the scapula.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a fracture of the right (major) 
scapula have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, 
Diagnostic Codes 5003, 5203 (2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A February 2004 VCAA letter was sent to the veteran regarding 
his claim for an increased initial evaluation for service 
connected residuals of a right scapula fracture.  This letter 
informed the veteran of what information and evidence would 
be required to grant entitlement to a higher evaluation.  In 
August 2005, a second VCAA letter reiterated what the 
information and evidence would have to show to grant an 
increased initial evaluation for the veteran's service 
connected disability.  

The February 2004 and August 2005 VCAA letters satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence he was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
help the veteran get such things as medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

The February 2004 VCAA letter instructed the veteran to send 
any medical reports he had and any evidence showing that his 
right scapula disability had increased in severity.  In 
addition, the language of 38 C.F.R. § 3.159(b) was included 
in the Pertinent Laws; Regulations; Rating Schedule 
Provisions section of the September 2005 supplemental 
statement of the case (SSOC).  Thus, the veteran was 
adequately advised to submit evidence in his possession 
pertinent to the claim on appeal.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. At 119-120.  In the present case, 
some notice was given after the initial AOJ adjudication of 
the claim on appeal.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In that regard, VCAA notice was provided 
prior to the most recent transfer of the case to the Board.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Board finds all required notice was given.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

The duty to assist has been fulfilled, as VA has secured the 
veteran's service medical records and VA outpatient treatment 
records and associated them with the claims file.  The 
veteran was also afforded VA examinations in December 2001, 
March 2004, and March 2005, with an addendum opinion in 
August 2005, to evaluate residuals of his right scapula 
fracture.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

Service medical records reveal that the veteran fractured his 
right scapula in a motor vehicle accident in April 1948.  In 
conjunction with his initial claim for service connection, 
the veteran submitted VA outpatient treatment reports from 
September 1996 to May 2001 which included complaints of right 
shoulder pain.  The veteran also submitted a record of 
chiropractic treatment from May 1988 to March 2001 which 
included treatment of the right shoulder.  

The veteran underwent a VA examination in December 2001.  The 
veteran complained of pain, stiffness, heat, fatiguability, 
and lack of endurance in the right shoulder.  He denied 
redness, swelling, locking, or giving out.  Range of motion 
was forward elevation from 0 to 180 degrees with pain at 150 
degrees, abduction from 0 to 170 degrees with pain at 110 
degrees, and internal and external rotation within normal 
limits.  An X-ray revealed calcific tendinitis and moderate 
degenerative osteoarthritis.  

The veteran underwent a second VA examination in March 2004.  
At this time, the right shoulder had 90 degrees of forward 
flexion, 90 degrees of abduction, 45 degrees of internal 
rotation and 45 degrees of external rotation.  There was some 
mild crepitation under the acromion with humeral head 
rotation, but no significant shoulder girdle atrophy.  The 
examiner noted X-ray evidence of degenerative arthritis in 
the right shoulder.  The examiner opined that the restricted 
range of motion in the right shoulder was more likely due to 
the shoulder injury in the 1970s than the in-service 
fracture.  The examiner added that the veteran would not 
experience additional functional loss with repetitive use.  

In March 2005 the veteran was afforded another VA 
examination.  The examiner noted that the veteran was right 
hand dominant.  Examination revealed no limitation of motion 
of any joint by disease or injury, no flare-ups of joint 
disease, and no inflammation.  The veteran did report pain in 
his right scapula with his hand raised or with sleeping on 
it.  The examiner noted recurrent shoulder dislocations with 
no guarding, inflammatory arthritis, tenderness of the right 
scapula, and no ankylosis.  X-ray revealed degenerative 
changes but the examiner found no incapacitating episodes of 
arthritis.  

The examiner noted that the veteran's fractured right scapula 
affected some activities, specifically, that it had severe 
effects on completion of chores and traveling, prevented 
exercise, sports, and recreation, and that the veteran 
experienced pain in the right scapula with driving.  There 
was no interference with shopping, feeding, bathing, 
dressing, toileting, or grooming.  

In August 2005 the physician who completed the March 2005 VA 
examination added an addendum which stated that there was no 
evidence of dislocation, nonunion with loose motion, nonunion 
without loose motion, or malunion of the right scapula.  

III.  Legal Analysis

Despite the increased evaluation established in May 2005, the 
veteran has not been awarded the highest possible evaluation.  
As a result, the veteran is presumed to be seeking the 
maximum possible evaluation and his claim remains in 
appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Normal forward elevation (flexion) of the shoulder is from 0 
to 180 degrees and normal shoulder abduction is also from 0 
to 180 degrees, with 90 degrees, in both cases, representing 
the arm being parallel to the floor (i.e., at shoulder 
level).  Normal external and internal rotation of the 
shoulder is from 0 to 90 degrees each.  38 C.F.R. § 4.71a, 
Part 4, Plate I.  

Residuals of the fractured right scapula are currently 
evaluated as 10 percent disabling under Diagnostic Codes 
5203-5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5203.  

Diagnostic Code 5203 evaluates impairment of the clavicle or 
scapula, and provides a 10 percent evaluation for malunion or 
nonunion without loose movement.  A 20 percent evaluation is 
warranted for nonunion with loose movement or dislocation.  
This diagnostic code also instructs that impairment of the 
clavicle or scapula may be rated on impairment of function of 
the contiguous joint.  

A higher initial evaluation is not warranted under DC 5203 as 
the August 2005 opinion of the VA examiner explicitly stated 
that there was no evidence of dislocation, nonunion with 
loose motion, nonunion without loose motion, or malunion of 
the scapula.  While there have been other reports of 
dislocation, X-rays have shown that the disability is not 
manifested by nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate Diagnostic Code for the 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Code, a rating of 10 percent is 
for application for each such major joint group or minor 
joint group affected by limitation of motion.  In the absence 
of limitation of motion, X-ray evidence of degenerative 
arthritis in 2 or more major joints or 2 or more minor joint 
groups warrants a 10 percent evaluation while X-ray evidence 
of degenerative arthritis in 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Degenerative arthritis has been demonstrated by X-ray on the 
December 2001, March 2004, and March 2005 VA examinations.  
As will be discussed below, the veteran does not have 
compensable limitation of motion attributable to the service 
connected shoulder disability under Diagnostic Code 5201.  

A higher initial evaluation is not available under Diagnostic 
Code 5003 as service-connected degenerative arthritis has not 
been demonstrated in 2 or more major joints or minor joint 
groups, nor is there evidence of incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

An evaluation higher than 10 percent is available under 
Diagnostic Code 5202 rating other impairment of the humerus.  
Under this Diagnostic Code, a 20 percent evaluation is 
warranted for malunion of the humerus with moderate deformity 
or for recurrent dislocation with infrequent episodes and 
guarding only at shoulder level.  A 30 percent evaluation is 
warranted for malunion of the humerus with marked deformity 
or recurrent dislocation with frequent episodes and guarding 
of all arm movements.  A 50 percent evaluation is warranted 
for fibrous union of the humerus, while nonunion (false flail 
joint) warrants a 60 percent evaluation and loss of head 
(flail shoulder) warrants an 80 percent evaluation.  

An evaluation higher than 10 percent is not warranted under 
these rating criteria as the veteran's right scapula fracture 
is not manifested by humerus malunion, fibrous union, 
nonunion, or loss of head.  While the most recent VA 
examination noted recurrent shoulder dislocation, a higher 
evaluation is not warranted because the same examiner found 
no guarding, which is required for an evaluation based on 
dislocations of the humerus under Diagnostic Code 5202.  
Thus, an increased initial evaluation on the basis of 
impairment of the humerus is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  

Diagnostic Code 5201 provides limitation at shoulder level 
warrants a 20 percent evaluation, while limitation midway 
between side and shoulder level warrants a 30 percent 
evaluation and limitation to 25 degrees from side warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

The most recent VA examination found no limitation of motion.  
While the March 2004 examination indicated limitation of 
motion, the VA examiner specifically opined that this was not 
the result of the service connected right scapula fracture, 
but due to a later injury.  There is no competent evidence 
against this opinion.  

The limitation of abduction to 110 degrees with pain noted at 
the December 2001 VA examination is beyond shoulder level, 
even with consideration of the pain, and thus, a higher 
evaluation under this Diagnostic Code is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

There is no other evidence of more severe limitation of 
motion or of additional limitation due to functional factors.  
Thus, while the most recent VA examination found that the 
right scapula fracture inhibited the veteran in some 
activities, his disability is not evaluated on limitation of 
motion, nor has there been evidence of functional loss due to 
pain, pain on movement, weakened movement, excess 
fatigability, or incoordination on movement.  Accordingly, a 
higher evaluation is not warranted on the basis of those 
factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Finally, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5200 addressing ankylosis of 
the scapulohumeral articulation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86.). The evidence shows that the veteran has significant 
ability to move his right shoulder and the most recent VA 
examination specifically noted no ankylosis.

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson would be in order.  The 
Board finds that the 10 percent evaluation appropriately 
reflects the highest level of disability caused by residuals 
of the veteran's right scapula fracture from the grant of 
service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran is not 
currently employed.  Marked interference with current 
employment has, therefore, not been shown and the veteran's 
disability has not required any periods of recent 
hospitalization.

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right scapula fracture is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


